Exhibit 21 ROWAN COMPANIES, INC. LIST OF SUBSIDIARIES As of January 11, 2011 Company Name Jurisdiction(s) Atlantic Maritime Services, Inc. USA (Texas) British American Offshore Limited UK (England & Wales) LeTourneau Technologies, Inc. USA (Texas) LeTourneau Technologies America, Inc. USA (Texas) LeTourneau Technologies Asia Pte. Ltd. Singapore LeTourneau Technologies (Australia) Pty. Ltd. Australia (Queensland) LeTourneau Technologies Brazil, Inc. USA (Delaware) LeTourneau Technologies Canada Ltd. Canada (British Columbia) LeTourneau Technologies Comércio de Equipamentos Industriais do Brasil Ltda. Brazil LeTourneau Technologies (Dalian) Co., Ltd. China (Liaoning Province) LeTourneau Technologies Drilling Systems, Inc. USA (Texas) LeTourneau Technologies International, Inc. USA (Delaware) LeTourneau Technologies Middle East FZE Dubai (Jebel Ali Free Zone) LeTourneau Technologies South America, Inc. USA (Delaware) Marine Blue Limited Gibraltar RCI Drilling International, Inc. Cayman Islands RCI International, Inc. Cayman Islands RDC Arabia Drilling, Inc. USA (Texas) RDC Drilling International S.à r.l. Luxembourg RDC Drilling, Ltd. Bermuda RDC International S.à r.l. Luxembourg RDC Marine, Inc. USA (Texas) RDC Qatar, Inc. USA (Delaware) Rowan 240C#3, Inc. Cayman Islands Rowan Angola Limitada Angola Rowan Austria GmbH Austria Rowan Canada Limited Canada (Nova Scotia) Rowan Cayman Limited Cayman Islands Rowan Drilling & Aviation (Netherlands) B.V. Netherlands Rowan Drilling Company, Inc. USA (Texas) Rowan Drilling Cyprus Limited Cyprus Rowan Drilling (Gibraltar) Limited Gibraltar Rowan Drilling Luxembourg S.à r.l. Luxembourg Rowan Drilling Mexico, S. de R.L. de C.V. Mexico Rowan Drilling Norway AS Norway Rowan Drilling (Trinidad) Limited Cayman Islands Rowan Drilling (U.K.) Limited UK (Scotland) Rowan Egypt Petroleum Services LLC Egypt Rowan Finance LLC USA (Delaware) Rowan (Gibraltar) Limited Gibraltar Rowan Gorilla V (Gibraltar) Limited Gibraltar Rowan Gorilla VII (Gibraltar) Limited Gibraltar Rowan International, S. de R.L. Panama Rowan Labor (Gibraltar) Limited Gibraltar Exhibit 21 ROWAN COMPANIES, INC. LIST OF SUBSIDIARIES As of January 11, 2011 (Cont’d) Company Name Jurisdiction(s) Rowan Labor, Inc. USA (Delaware) Rowan Leasing, Inc. USA (Delaware) Rowan Luxembourg S.à r.l. Luxembourg Rowan Marine Drilling, Inc. Panama Rowan Marine Services, Inc. USA (Texas) Rowan Middle East, Inc. Cayman Islands Rowan North Sea, Inc. Cayman Islands Rowan Norway, Inc. USA (Delaware) Rowan Petroleum, Inc. USA (Texas) Rowan Rig Management AS Norway Rowan, S. de R.L. de C.V. Mexico Rowan Services LLC USA (Delaware) Rowan S116E#3, Inc. Cayman Islands Rowan S116E#4, Inc. Cayman Islands Rowan U.K. Services Limited Cayman Islands Rowandrill, Inc. USA (Texas) Rowandrill Labuan Limited Labuan Rowandrill Malaysia Sdn. Bhd. Malaysia Rowandrill, S. de R.L. de C.V. Mexico SKDP 1 Limited Cyprus SKDP 2 Limited Cyprus SKDP 3 Limited Cyprus SKDP Charter I AS Norway SKDP Charter II AS Norway SKDP Charter III AS Norway SKDP Charter AS Norway
